                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DANIEL LEE JONES, SR.,

              Plaintiff,

v.                                         CIVIL ACTION NO. 1:17CV168
                                                (Judge Keeley)

JEFF FREEMAN,

              Defendant.

        ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 12]

     On October 6, 2017, the pro se plaintiff, Daniel Lee Jones,

Sr. (“Jones”), filed a claim pursuant to 42 U.S.C. § 1983 (Dkt. No.

1). That same day, Jones moved for leave to proceed in forma

pauperis (Dkt. No. 2), and the Court issued Jones a Notice of

General Guidelines for Appearing Pro Se in Federal Court (Dkt. No.

3). The Court referred the case to United States Magistrate Judge

James    P.    Mazzone     for   initial   screening   and   a   Report   and

Recommendation (“R&R”) in accordance with LR PL P 2 and 28 U.S.C.

§ 1915(e).

     Magistrate Judge Mazzone’s R&R recommended that the Court

dismiss Jones’s complaint for failure to state a claim upon which

relief can be granted under § 1983 (Dkt. No. 12). The R&R also

specifically warned Jones that his failure to object to the

recommendation would result in the waiver of any appellate rights

he might otherwise have on this issue. Id. at 6. Jones did not file

any objections to the R&R.1

1
   The failure to object to the R&R not only waives the appellate
rights in this matter, but also relieves the Court of any
JONES V. FREEMAN                                                1:17CV168

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 12]

     Consequently, finding no clear error, the Court ADOPTS the R&R

in its entirety (Dkt. No. 12), DENIES as MOOT Jones’s motion for

leave to proceed in forma pauperis (Dkt. No. 2), and ORDERS that

this case be DISMISSED WITHOUT PREJUDICE and stricken from the

Court’s active docket.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

and to transmit copies of both orders to the pro se plaintiff,

certified   mail,   return   receipt   requested,   to   his   last   known

address.

     Dated: July 30, 2019

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




obligation to conduct a de novo review of the issue presented. See
Thomas v. Arn, 474 U.S. 140, 148-153 (1985); Wells v. Shriners
Hosp., 109 F.3d 198, 199-200 (4th Cir. 1997).

                                   2
